Citation Nr: 1000186	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1967 to 
October 1971.  

This matter originally came to the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 2007 rating decision 
of the South Dakota Department of Veterans Affairs Regional 
Office (RO) in Sioux Falls, South Dakota, which denied the 
benefits sought on appeal.  

The Veteran originally filed a claim seeking entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The April 2007 rating decision denied the claim.  Before the 
matter was certified to the Board, in a December 2007 rating 
decision, the RO granted service connection for bilateral 
hearing loss, rated at 0 percent disabling effective January 
22, 2007.  The Board finds that the grant of service 
connection for this disability constitutes a full award of 
the benefit sought on appeal with respect to these issues.  
See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  
The record on appeal contains no indication that the 
appellant has appealed the downstream elements of effective 
date or initial rating for these disabilities; thus, these 
matters are not in appellate status.  The Veteran is 
currently only appealing the April 2007 rating decision 
denying him entitlement to service connection for tinnitus.  

The Veteran requested a personal hearing and testified before 
a Decision Review Officer in November 2007.  A transcript of 
the hearing has been associated with the Veteran's file.  


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.	Tinnitus was not clinically evident in service or for 
many years thereafter.
3.	The most probative evidence of record indicates that the 
Veteran's current tinnitus is not causally related to his 
active service or any incident therein.


CONCLUSION OF LAW

1.	Tinnitus was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008). The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008. The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim. See 
38 C.F.R. § 3.159(b)(1).)
In this case, the RO did provide the appellant with notice in 
February 2007 prior to the initial decision on the claim in 
April 2007.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically the February 2007 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2007 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2007 
letter informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the February 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  Furthermore, the 
Veteran was afforded two VA examinations in connection with 
this claim, one in March 2007 and another in December 2007. 
The Board finds that the VA opinions obtained in this case is 
more than adequate, as they are predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  They consider all of the pertinent evidence of record, 
to include the Veteran's statements concerning service and 
post service noise exposure.  Furthermore, the VA examination 
reports provide a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.  

II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.  

The Veteran contends that he suffers from tinnitus due to 
exposure to acoustic trauma while working as a boiler room 
technician during his years of active service.  In his 
January 2007 claim, the Veteran asserts that he first began 
experiencing hearing loss and tinnitus in 1969, prior to his 
separation from service.  

Despite the Veteran's recollection that he has had tinnitus 
since service, his service treatment records are devoid of 
any complaints, treatment, or diagnoses of tinnitus.
On his November 1967 examination conducted pursuant to 
enlistment into the military, the Veteran denied having a 
history of ear problems.  In addition, the clinical 
evaluation of his ears and drums was normal, and he had a 
hearing loss profile of 'H1' at the time of his November 1967 
examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the 'PULHES' profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  The 
Veteran noted in his medical history only that he has had 
sinusitis before.  

The Veteran's October 1971 separation examination was also 
negative of any complaints, treatment, or diagnosis of 
tinnitus.  The medical report shows that his ears and drums 
were found to be normal on clinical evaluation.  

The Board further observes that the post-service record on 
appeal is similarly negative for notations of complaints or 
findings of tinnitus for many years after service separation.  
Private medical records show that the Veteran did not report 
symptoms of tinnitus for many years following his separation 
from service.  The first medical record of evidence 
documenting the Veteran's tinnitus is dated September 2000.  
No etiological opinion was offered at the time of the 
September 2000 diagnosis.

The Veteran was afforded two VA examinations in connection 
with his claim.  He underwent his first VA examination in 
March 2007, in which he reported to the audiologist that he 
had been experiencing bilateral tinnitus for the past 30 
years.  The examiner made note of the fact that the Veteran 
was discharged from active duty 36 years prior to the 
examination.  Upon examining the Veteran, and reviewing his 
claims file and medical history, the audiologist concluded 
that the Veteran's tinnitus is not caused by, a result of, or 
aggravated by his active military service.  Her opinion is 
supported by evidence that the Veteran's tinnitus is not 
documented until nearly 30 years after military service, that 
he had experienced extensive non-military noise exposure as a 
truck driver and recreational motorcyclist, and that there 
was no empiric evidence in his service treatment records to 
support tinnitus.  

In the November 2007 Personal Hearing before the Regional 
Office Hearing Officer, the hearing officer stated that she 
would seek clarification on whether the Veteran's post-
service noise exposure could have been a factor in his 
tinnitus, based on the Veteran's and his representative's 
testimony that the March 2007 VA examiner inaccurately based 
her opinion on noise exposure she believed the Veteran was 
exposed to from driving a truck post-service.  Both the 
Veteran and his representative further testified that the VA 
examiner did not factor in the Veteran's military noise 
exposure in reaching her conclusion.  

In the second VA examination, dated December 2007, the 
consulting audiologist, upon reviewing the Veteran's claim 
file and medical records, held that the Veteran's tinnitus is 
less likely as not caused by acoustic trauma, injury, 
disease, or event during his military service.  The 
examiner's opinion is substantiated by the fact that the 
Veteran's military record was negative for complaints and 
treatment of tinnitus, and that the Veteran was not diagnosed 
with tinnitus until nearly thirty years after his military 
service.  The examiner also factored in the Veteran's 
contention in his first VA examination that he did not begin 
experiencing tinnitus until six years after his military 
service ended.  

The Veteran subsequently submitted a private medical opinion 
in March 2008 in which the physician reported that the 
Veteran had problems with bilateral tinnitus since his 
discharge from the military in 1971.  The physician also 
stated that "the history [Veteran] describes on board ship 
could certainly be consistent with the hearing loss and 
tinnitus."

While the Board has carefully considered this evidence, it is 
well established that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the words "could not rule out" was too 
speculative to establish medical nexus); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (medical opinion framed in terms 
of "may or may not" is speculative and insufficient to 
support an award of service connection for the cause of 
death).  Concerning this, the Board notes that reasonable 
doubt is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

Upon reviewing the medical evidence, the Board finds that the 
private doctor's opinion discussed above does not provide a 
basis upon which to award service connection for tinnitus.  
The private opinion uses indefinite language, and does not 
appear to reflect a thorough review of the Veteran's clinical 
records and medical history.  In particular, the private 
physician did not discuss the lack of clinical findings or 
complaints of tinnitus during service or the 30 year gap 
between service and documented complaints of tinnitus.  In 
addition, the private examiner does not provide a rationale 
for his determination.  In sharp contrast, both VA 
examinations use unambiguous terms in their determinations, 
and reflect a comprehensive review of the Veteran's claims 
folder, as well as a thorough physical examination of the 
Veteran.  Also, both audiologists address the Veteran's 
contentions and provide a rationale for their opinions.  
Therefore, the Board finds that the private medical opinion 
predominantly rests on speculation and assigns greater 
probative value to the two VA examinations.  

In assigning greater probative value to the VA examination 
reports, the Board has not ignored the Veteran's lay 
statements linking his tinnitus to his active service.  Lay 
evidence, such as the Veteran's contentions, can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a lay person is competent to identify the medical 
condition, (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2007).  Regarding the Veteran's contentions 
that he experienced acoustic trauma during service, the Board 
acknowledges that he is competent to give evidence about what 
he experienced, i.e., he is competent to report that he has 
experienced ringing in his ears during and after service. See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran, 
as a layperson, is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
although the Veteran asserts his tinnitus had its onset 
during service, the Veteran's statements regarding etiology 
do not constitute competent medical evidence on which the 
Board can make a service connection determination.  

The Board has also considered the provisions of 38 C.F.R. § 
3.303(b), in light of the Veteran's claims of continuous 
symptomatology since service.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The Board notes that it may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms.  See Buchanan 451 F. 3d at 1336-37.  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id. 

In that connection, the Board notes that the Veteran has 
offered disparate contentions concerning when he first began 
experiencing symptoms of tinnitus.  In his January 2007 
claim, the Veteran maintained that he first began 
experiencing tinnitus in 1969 during service.  However, his 
service treatment records are devoid of any complaints, 
treatment or diagnosis of tinnitus.  The first 
contemporaneous clinical evidence documenting a diagnosis of 
tinnitus is not until September 2000, nearly 30 years after 
the Veteran's separation from active service.  He informed 
the March 2007 VA examiner that he began experiencing 
symptoms of tinnitus 30 years prior to the examination, 
approximately six years after leaving service.  In March 
2008, he told his private examiner that the tinnitus was 
present since his discharge from the military in 1971.  

As noted above, the evidentiary record available to the Board 
discloses an approximately 30 year long span without any 
clinical evidence to support any assertion of in-service 
tinnitus with a continuity of symptomatology thereafter.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the Veteran's 
more recent recollections of continuous symptomatology since 
service is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 
Savage 10 Vet. App. 488.  

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief that his symptoms of tinnitus have 
been present since his years in service, the evidence 
contains some inconsistencies that diminish the reliability 
of the Veteran's current recollections.  Based on the 
Veteran's conflicting statements, the Board finds that the 
Veteran is not credible to the extent that he reports the 
onset of his tinnitus.  Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.).

The Veteran further contends that he was never actually 
tested for tinnitus during his VA examinations.  The 
Veteran's representative argues that the VA examiner 
misinterpreted the Veteran's answers in the Hearing 
Questionnaire administered during the March 2007 VA 
examination.  Specifically, the representative focuses on the 
question which asked when the Veteran's tinnitus began.  The 
representative maintains that this question is phrased in 
such a way so the individual must select the period closest 
to the beginning of his tinnitus, and therefore, the 
Veteran's response of thirty years is more of an approximate 
time period rather than a definite one.  The representative 
argues that such response should not have been a significant 
factor in the VA examiner's ultimate conclusion that the 
Veteran's tinnitus did not originate during his service.  See 
Statement of Accredited Representative in Appealed Case, May 
2008.  

The Board finds compelling, however, that the VA examiner had 
the Veteran's entire claims file at her disposal at the time 
of the review in March 2007.  In making her determination as 
to the service connection of the Veteran's claimed 
disability, the audiologist reviewed not only the Veteran's 
statements during the physical examination but also his claim 
of tinnitus, his service treatment records, and his private 
treatment records.  In her ultimate conclusion, the 
audiologist stated that the Veteran's tinnitus is not 
documented until well after military service (6-30 years 
after active duty).  She based her conclusion primarily on 
the fact that the earliest medical evidence of record 
documenting his tinnitus was nearly 30 years after his 
separation from active service.  The Veteran's response to 
the hearing questionnaire was factored into her conclusion.  
In addition, the Board finds persuasive the second VA 
examination, which also did not find a nexus between the 
Veteran's tinnitus and his active years of duty.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for tinnitus.  Although the Veteran 
asserts that his tinnitus can be attributed to acoustic 
trauma in service, the record does not establish that he has 
the medical training necessary to offer competent opinions on 
matters of medical etiology.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  As noted above, the Veteran's weight 
of the evidence is against a finding that the Veteran's 
tinnitus was initially manifested during service.  
Furthermore, both VA medical opinions address the matter of 
etiology and both VA examiners have opined that the Veteran's 
tinnitus is not the result of military noise exposure.  While 
the private medical opinion submitted by the Veteran offered 
a tentative connection between the Veteran's tinnitus and his 
military service, the Board finds that this opinion is based 
on speculation and therefore not probative.

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against a finding that 
tinnitus was either incurred during, or aggravated by the 
Veteran's military service.  The claim for service connection 
for tinnitus is denied.  


ORDER

Entitlement o service connection for tinnitus is denied.  



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


